MEMORANDUM **
Miroslav Koutzarov, a native and citizen of Bulgaria, petitions for review of the Board of Immigration Appeals’ affirmance of the denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture.
The petitioner’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir. 2003).
The IJ’s decision that petitioner lacked well-founded fear of future persecution was grounded upon adverse credibility findings. These findings are fully explained by the IJ and supported by the record. As the IJ observed, the petitioner may well have been subjected to discrimination on the basis of his gypsy ethnicity, but failed to show that the discrimination rose to the level of persecution.
*954In failing to qualify for asylum, Koutzarov necessarily failed to satisfy the more stringent standard for withholding of removal. See Gonzales-Hernandez v. Ashcroft, 336 F.3d 995 (9th Cir.2003). Because Koutzarov presented no evidence that it is more likely than not that he would be tortured upon return to Bulgaria, the IJ properly rejected his claim under the Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.